United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Flemington, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1995
Issued: August 13, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 26, 2017 appellant, through counsel, filed a timely appeal from April 4 and
August 23, 2017 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has greater than 20 percent permanent impairment of the
right lower extremity for which he previously received schedule award compensation.3
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances as set forth
in the prior Board decisions are incorporated herein by reference. The relevant facts are as follows.
On March 12, 2007 appellant, then a 55-year-old supervisor of customer service, filed an
occupational disease claim (Form CA-2) alleging that he sustained exacerbation of a foot
deformity and torn right knee meniscus due to factors of his federal employment. He noted that
he first became aware of his claimed condition on May 18, 2000 and that it was related to his
federal employment on December 14, 2006. OWCP assigned the present claim File No.
xxxxxx373 and accepted it for right lower extremity conditions of aggravation of preexisting
diabetic neuropathy, right flatfoot, arthropathies associated with neurological disorders, and tear
of the medial meniscus of the knee.
Appellant also has a prior relevant OWCP claim under File No. xxxxxx316. On October 4,
2004 appellant, then a 52-year-old distribution window clerk, filed a traumatic injury claim (Form
CA-1). OWCP accepted the claim for lumbar sprain and thoracic or lumbosacral neuritis or
radiculitis. Its File Nos. xxxxxx373 and xxxxxx316 have been administratively combined, with
File No. xxxxxx373 serving as the master file.5
Appellant filed a claim for a schedule award (Form CA-7) on December 15, 2006 under
OWCP File No. xxxxxx316. OWCP granted him a schedule award on January 16, 2007 for four
percent permanent impairment of each lower extremity. It denied modification of this schedule
award by decision dated July 26, 2007. Appellant subsequently requested reconsideration. On
March 7, 2008 OWCP denied modification of its July 26, 2007 decision.
Appellant appealed to the Board. By decision dated January 14, 2009, the Board found
that he had not established more than four percent permanent impairment of each lower extremity
due to spinal nerve impairment.6
On October 19, 2009 appellant filed a claim for an increased schedule award.

3

Appellant’s left lower extremity permanent impairment rating is not the subject of this appeal.

4

Docket No. 08-1744 (issued January 14, 2009); Docket No. 13-2072 (issued September 19, 2014).

5

The record also reflects that appellant also has a third claim, adjudicated by OWCP under File No. xxxxxx902,
and accepted for bilateral carpal tunnel syndrome. File No. xxxxxx902 has not been administratively combined with
appellant’s other two claims and is not a part of this appeal.
6

Docket No. 08-1744 (issued January 14, 2009).

2

By decision dated February 19, 2010, OWCP granted appellant a schedule award for an
additional 9 percent permanent impairment, for a total of 13 percent permanent impairment of the
right lower extremity.
After further development of the medical evidence, OWCP expanded acceptance of the
claim to include aggravation of Charcot’s arthropathy and tear of medial meniscus of the right
knee. On November 10, 2010 it granted appellant a schedule award for an additional 7 percent
permanent impairment, for a total of 20 percent permanent impairment of the right lower extremity.
On September 12, 2013 appellant appealed to the Board. By decision dated September 19,
2014, the Board concluded that a conflict in the medical evidence remained regarding appellant’s
lower extremity impairment. The Board remanded the case to OWCP to prepare a new statement
of accepted facts and forward the case record to a new impartial medical specialist.7
On March 12, 2015 OWCP referred appellant to Dr. Donald F. Leatherwood, II, a Boardcertified orthopedic surgeon, for an impartial evaluation.8
In an April 21, 2015 report, Dr. Leatherwood noted his review of the medical record and
appellant’s report of the employment-related conditions and complaints of stabbing low back pain
that radiated down both legs, a throbbing right knee and foot, with difficulty walking and standing.
He described examination findings of the lumbar spine and both lower extremities.
Dr. Leatherwood performed an impairment evaluation using the American Medical Association,
Guides to the Evaluation of Permanent Impairment (hereinafter the A.M.A., Guides),9 and advised
that he found no employment-related neurologic deficit in appellant’s lower extremities and no
ongoing radicular issues of an objective nature. He noted electromyography (EMG) findings
claiming to show radicular issues and opined that EMGs were notoriously subjective on the part
of the practitioner and were historical in nature whereby a person could be fully recovered from a
neurologic issue yet the EMG could remain positive for several years or even forever.
Dr. Leatherwood indicated that he found no left lower extremity impairment of any kind. With
regard to appellant’s right knee, he noted that, under Table 16-3, Knee Regional Grid, a maximum
partial meniscal injury yielded three percent impairment. Dr. Leatherwood noted that appellant’s
right knee magnetic resonance imaging (MRI) scan demonstrated no cartilage deficit, but, since
the condition had been accepted, he found an additional five percent impairment. He noted that,
under Table 16-23, Knee Motion Impairments, appellant’s loss of knee range of motion yielded
10 percent impairment. Dr. Leatherwood concluded that, as range of motion yielded the higher
rating, appellant had 10 percent right lower extremity impairment of the knee. As to the right
ankle and foot, for loss of range of motion under Table 16-20 and Table 16-22, appellant had 12
percent impairment and that under Table 16-2, Foot and Ankle Regional Grid, for metatarsal
fracture-dislocation, he had a class 2, 16 percent impairment, which was greater than 12 percent
based on range of motion. Dr. Leatherwood then combined the 10 percent knee impairment with

7

Supra note 5.

8

The record includes an OWCP ME023 appointment schedule notification form and a bypass log.

9

A.M.A., Guides (6th ed. 2009).

3

the 16 percent foot impairment, and concluded that appellant had 24 percent right lower extremity
impairment.
In a July 15, 2015 report, Dr. Arnold Berman, a Board-certified orthopedic surgeon serving
as OWCP’s medical adviser, noted that he had previously reviewed this case. He reviewed
Dr. Leatherwood’s report and agreed that appellant was not entitled to an additional schedule
award for left lower extremity. Dr. Berman also agreed with Dr. Leatherwood that appellant had
a total 24 percent right lower extremity impairment.
By decision dated September 8, 2015, OWCP granted appellant a schedule award for an
additional 4 percent permanent impairment of the right lower extremity, for a total of 24 percent
permanent impairment of the right lower extremity.
On September 16, 2015 appellant requested a hearing before an OWCP hearing
representative. By decision dated March 30, 2016, an OWCP hearing representative remanded the
case to OWCP. She found that OWCP did not direct Dr. Leatherwood to obtain x-rays of
appellant’s right foot, ankle, and knee. The hearing representative further found that
Dr. Leatherwood did not sufficiently document his range of motion measurements or his
assignment of class or grade modifiers to support his impairment ratings. She noted that OWCP
did not advise Dr. Leatherwood to use The Guides Newsletter to assess appellant’s lower extremity
impairment caused by spinal injury, and that he failed to provide sufficient rationale to support his
opinion that the EMG and nerve conduction velocity (NCV) findings were not reliable in this case.
The hearing representative remanded the case to OWCP to refer appellant for reexamination by
Dr. Leatherwood, to obtain the foot, ankle, and knee x-rays, and to provide an impairment analysis
in accordance with the A.M.A., Guides, including the July/August 2009 The Guides Newsletter.
Following this, OWCP was to refer the referee’s report to an OWCP medical adviser other than
Dr. Berman for review, to be followed by a de novo decision as to the degree of appellant’s lower
extremity permanent impairment.
Appellant submitted standing anteroposterior, oblique, and lateral view x-rays of the right
foot and ankle dated April 6, 2016. The right foot demonstrated progression of neuropathic joint
disease in the mid-foot with sclerosis, osteophytosis, and deformity which had progressed from a
December 12, 2006 study. Pes planus was again seen. The right ankle showed only minimal
degenerative disease. Anteroposterior, lateral, anteroposterior tunnel, and patellar sunrise views
of the right knee on April 6, 2016 demonstrated chondrocalcinosis, as seen on May 8, 2013 films,
and mild degenerative change. An EMG/NCV study of the lumbar paraspinals and both lower
extremities on April 14, 2016 demonstrated many denervation potentials compatible with severe
bilateral L4-5 lumbar radiculopathy. Prolonged peroneal, tibial, and sural nerve conduction
velocities in both lower extremities suggested superimposed polyneuropathy.
OWCP again referred appellant to Dr. Leatherwood for examination and an impairment
evaluation in accordance with the A.M.A., Guides, including its July/August 2009 The Guides
Newsletter. In a July 19, 2016 report, Dr. Leatherwood noted his review of actual x-rays, and
appellant’s report of sciatic pain down both legs, and right knee, foot, and ankle pain. Physical
examination demonstrated chronic changes to suggest vascular insufficiency of a mild-tomoderate nature. Light touch sensation was intact throughout, and motor strength was 5/5 for all
major motor groups of both lower extremities. Straight leg raise testing was negative bilaterally.

4

Examination of appellant’s right ankle and foot revealed obvious chronic valgus deformity. The
ankle was stable to varus and valgus stress with tenderness in the area of the lateral joint line. The
foot and medial aspect were nontender. The right knee demonstrated no synovitis, effusion, or
instability with tenderness in the lateral joint line greater than the medial joint line. The patella
was nontender and tracking appropriately, and the knee had normal stability to varus and valgus
stress, negative Lachman testing.
Dr. Leatherwood noted his review of the actual April 6, 2016 x-ray films of appellant’s
right foot, ankle, and knee. He indicated that right foot x-rays demonstrated sclerotic changes and
bone atrophy primarily at the area of the midfoot with pes planus and spurring. Right ankle x-ray
showed minimal degenerative disease, and right knee x-ray demonstrated general degenerative
changes throughout. Dr. Leatherwood also reviewed the March 18, 2010 lumbosacral MRI scan.
He indicated that it revealed degenerative disc disease throughout with degenerative disc
protrusion at L2-3, L3-4, and L4-5. Dr. Leatherwood also noted the findings of the April 14, 2016
EMG/NCV. He advised that, in accordance with Proposed Table 2 of the July/August 2009 The
Guides Newsletter, appellant had mild sensory deficits at L3, L4, L5, and S1 based on subjective
complaints and EMG/NCV findings. Dr. Leatherwood concluded that appellant had one percent
permanent impairment for each nerve root, for a total four percent lower extremity impairment,
which correlated with the previously awarded schedule award for appellant’s lower extremity
impairment due to his lumbar spine injury. He also found an additional one percent impairment
utilizing Table 17-4, Lumber Spine Regional Grid. Regarding appellant’s right knee,
Dr. Leatherwood indicated that appellant had full right knee motion, but that in his previous
examination appellant had decreased motion. He noted that the right knee x-ray demonstrated no
loss of cartilage, and found that, under Table 16-3, appellant had 3 percent impairment for the
meniscus and 5 percent impairment for the patella, for 8 percent total but, based of appellant’s
previous loss of knee motion, he would give appellant the benefit of the doubt and found 10 percent
right lower extremity permanent impairment due to loss of right knee motion. For the right foot
and ankle, Dr. Leatherwood indicated that, under Table 16-2, for a diagnosis of metatarsal fracture
dislocation, appellant had 16 percent right foot and ankle impairment. By using the Combined
Values Chart, he concluded that appellant’s 10 percent knee impairment combined with 16 percent
foot and ankle impairment, yielded 24 percent impairment, combined with 4 percent neurological
impairment for a total 27 percent permanent impairment of the right lower extremity.
OWCP referred the record to Dr. Michael M. Katz, a Board-certified orthopedic surgeon
and OWCP medical adviser, for review. In an August 22, 2016 report, Dr. Katz noted his review
of Dr. Leatherwood’s April 21, 2015 and July 19, 2016 reports. He advised that, while
Dr. Leatherwood reviewed and documented pertinent history and diagnostic reports and performed
a focused physical examination addressing the accepted conditions, he did not properly apply the
methodology set forth in the A.M.A., Guides. Dr. Katz explained that Dr. Leatherwood did not
describe the methodology of determining his net adjustment in assessing spinal nerve and right
ankle impairment.
On August 25, 2016 OWCP forwarded a copy of Dr. Katz’s report to Dr. Leatherwood for
review and comment. It asked that he provide further explanation of his impairment assessment,
in accordance with the procedures found in the A.M.A., Guides.

5

In a September 8, 2016 report, Dr. Leatherwood advised that for the right foot and ankle,
the process seen in the metatarsal joint (fracture dislocation) was the single diagnostic key factor.
He utilized this diagnosis under Table 16-2 and reiterated that appellant had a class 2, 16 percent
impairment of the right foot and ankle. With regard to lower extremity impairments due to the
lumbar spine injury, Dr. Leatherwood indicated that, when he performed his second examination,
it was his impression that EMG/NCV study date was to be taken into consideration and used for
the evaluation. He advised that, upon further review, it appeared that EMG data did not need to
be used in calculating impairment if it was at odds with clinical examination as in appellant’s case.
Dr. Leatherwood found that, based on the fact that appellant had clinically intact neurological
examination on both of his evaluations, he had no impairment due to the lumbar spine injury.
OWCP referred Dr. Leatherwood’s September 8, 2016 report to Dr. Katz for review. In a
September 21, 2016 report, Dr. Katz noted the accepted conditions and analyzed
Dr. Leatherwood’s April 21, 2015, July 19, and September 18, 2016 reports. OWCP’s medical
adviser opined that Dr. Leatherwood properly reviewed and documented the pertinent history and
diagnostic reports and performed a focused physical examination in which he addressed the
accepted conditions and correctly applied the procedures set forth by FECA and OWCP and the
methodology set forth in the A.M.A., Guides in rendering his medical opinion regarding a
compensable impairment. Dr. Katz opined that Dr. Leatherwood correctly referenced Table 1623 for a stand-alone range of motion rating for the right knee as it most accurately assesses the
degree of knee impairment. He agreed with Dr. Leatherwood’s conclusion that appellant had 24
percent right lower extremity impairment with maximum medical improvement reached on
July 19, 2016, the date of Dr. Leatherwood’s most recent referee examination.
By decision dated September 27, 2016, OWCP found that the weight of the medical
evidence rested with the opinion of Dr. Leatherwood and denied appellant’s claim for an additional
right lower extremity schedule award.
Appellant, through counsel, timely requested a hearing before an OWCP hearing
representative on October 4, 2016. By decision dated December 2, 2016, the hearing
representative noted that the case must be remanded to OWCP. She found that further medical
development was required in order to address the deficiencies outlined in the March 30, 2016
decision of an OWCP hearing representative.
The hearing representative reviewed
Dr. Leatherwood’s reports and found that he failed to address exactly how he arrived at his
calculation under Table 16-2 of the A.M.A., Guides, noting that he made no reference to applicable
grade modifiers. She further found that, regarding right knee impairment, Dr. Leatherwood also
did not explain how he arrived at the figures provided for meniscus tear and patellar
chondromalacia, again not addressing the class of impairment or applicable grade modifiers. With
regard to the lumbar spine, the hearing representative found that Dr. Leatherwood had failed to
provide a rationalized medical explanation to support that the findings on EMG/NCV studies were
invalid and unreliable. She remanded the case to OWCP to obtain clarification from
Dr. Leatherwood regarding these deficiencies in his reports. Dr. Leatherwood was also to address
findings from Semmes-Weinstein monofilament testing which documented sensory deficits, the
motor deficits documented in the record, and provide an impairment rating in which he referenced
the A.M.A., Guides and July/August 2009 The Guides Newsletter for rating extremity impairment
due to spinal nerve root deficits.

6

In a January 3, 2017 letter, OWCP asked that Dr. Leatherwood address the issues
enumerated in the December 2, 2016 hearing representative decision.
By report dated January 26, 2017, Dr. Leatherwood reiterated that the diagnosis of
metatarsal fracture-dislocation was the best method to address appellant’s foot and ankle issues
which, he opined yielded a severity grade of C for 16 percent right lower extremity impairment
under Table 16-2. Regarding the right knee, he explained that he followed instructions in the
A.M.A., Guides indicating that the preferred method of determining impairment was diagnosisbased, and that only the most severe diagnosis is to be used. Dr. Leatherwood concluded that for
a diagnosis of patellofemoral arthritis, under Table 16-3, Knee Regional Grid, appellant had a
class 1 grade E impairment which yielded five percent right knee impairment. With regard to
appellant’s nerve root deficits, he summarized his reports and maintained that EMG studies were
not object in the same sense as an MRI scan or x-ray. Dr. Leatherwood noted that the NCV portion
should be objective in nature, but that the EMG was subject to interpretation by the examiner, and
that a patient could be well recovered from a given condition and the EMG would continue to
show the condition. He reiterated his opinion that clinical examination should take precedence
over EMG findings. Dr. Leatherwood, however, indicated that, if he was required to use the EMG
evidence, he would again find four percent deficits as he had previously reported. He also
maintained that Semmes-Weinstein testing was also subjective. Dr. Leatherwood utilized the
Combined Values Chart, and combined the 16 percent foot/ankle impairment with 5 percent knee
impairment for a total 20 percent right lower extremity impairment, noting that, if radiculopathy
was required, combining 4 percent impairment with 20 percent, yielded a total of 23 percent
permanent impairment. He concluded that he had tried his best to be both fair and impartial in his
evaluation. Dr. Leatherwood indicated that, if his explanations were insufficient, he advised
choosing another referee physician.
On March 28, 2017 Dr. Katz, OWCP’s medical adviser, reviewed Dr. Leatherwood’s
January 26, 2017 report. He indicated that this report amended, restated, and superseded his
September 21, 2016 report. Dr. Katz noted his review of Dr. Leatherwood’s and his prior reports,
and that he had not been asked to review Dr. Leatherwood’s January 26, 2017 report. He noted
that Dr. Leatherwood explained that electrodiagnostic tests should not take precedence over
objective clinical examination, and that he did not find objective evidence on spinal nerve physical
examination of the lower extremities to qualify for an impairment. Dr. Katz further expressed the
opinion that electrodiagnostic interpretation could be subjective.
He further noted
Dr. Leatherwood’s opinion that regarding appellant’s right knee diagnosis-based impairment of 5
percent. Dr. Katz found a total 20 right lower extremity impairment for which appellant had
received a schedule award.
By decision dated April 4, 2017, OWCP found the weight of the medical evidence rested
with the opinion of Dr. Leatherwood and denied appellant’s claim for an additional right lower
extremity schedule award.
On April 11, 2017 appellant, through counsel, timely requested a hearing before an OWCP
hearing representative. During the hearing, counsel maintained that Dr. Leatherwood did not
address the deficiencies outlined in the December 2, 2016 hearing representative’s decision. He
noted that OWCP had made three attempts to have Dr. Leatherwood clarify his opinion, and he

7

had not done so. Counsel asserted that the case should be remanded for OWCP to refer appellant
to a different referee physician.
By decision dated August 23, 2017, an OWCP hearing representative affirmed the April 4,
2017 decision, finding that the weight of the medical evidence rested with the referee opinion of
Dr. Leatherwood who explained his impairment rating and provided proper rationale. He noted
that OWCP’s medical adviser concurred with Dr. Leatherwood’s opinion. The hearing
representative therefore found that appellant had not established greater permanent impairment of
his right lower extremity than that previously awarded.
LEGAL PRECEDENT
It is the claimant’s burden of proof to establish that he or she sustained permanent
impairment of a scheduled member or function of the body as a result of an employment injury.10
The schedule award provisions of FECA11 and its implementing federal regulations,12 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.13 For decisions issued
after May 1, 2009, the sixth edition of the A.M.A., Guides is used to calculate schedule awards.14
The sixth edition of the A.M.A., Guides15 provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).16 Under the sixth edition, for lower extremity impairments the evaluator
identifies the impairment Class of Diagnosis (CDX) condition, which is then adjusted by grade
modifiers based on Functional History (GMFH), Physical Examination (GMPE), and Clinical

10

See Tammy L. Meehan, 53 ECAB 229 (2001).

11

5 U.S.C. § 8107.

12

20 C.F.R. § 10.404.

13

Id. at § 10.404(a).

14

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010);
id. at Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.5a (February 2013).
15

Supra note 9.

16
Supra note 9, section 1.3, “The International Classification of Functioning, Disability and Health (ICF): A
Contemporary Model of Disablement.”

8

Studies (GMCS).17 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCSCDX).18
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, under FECA a schedule award is not payable for injury to the spine.19 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether the
cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as the
schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the impairment
originated in the spine.20
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. The A.M.A., Guides for decades has offered an
alternative approach to rating spinal nerve impairments.21 OWCP has adopted this approach for
rating impairment of the upper or lower extremities caused by a spinal injury, as provided in
section 3.700 of its procedures, which memorializes proposed tables outlined in a
July/August 2009 The Guides Newsletter.22 Specifically, OWCP will address lower extremity
impairments originating in the spine through Table 16-1123 and upper extremity impairment
originating in the spine through Table 15-14.24
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.25 The implementing regulation
states that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall
appoint a third physician to make an examination. This is called a referee examination, and OWCP
will select a physician who is qualified in the appropriate specialty and who has no prior connection
with the case.26
17

A.M.A., Guides 494-531.

18

Id. at 521.

19

Pamela J. Darling, 49 ECAB 286 (1998).

20

Thomas J. Engelhart, 50 ECAB 319 (1999).

21

Rozella L. Skinner, 37 ECAB 398 (1986).

22

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1,
(January 2010); The Guides Newsletter is included as Exhibit 4.
23

A.M.A., Guides 533.

24

Id. at 425.

25

5 U.S.C. § 8123(a); see Y.A., 59 ECAB 701 (2008).

26

20 C.F.R. § 10.321.

9

OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with the medical adviser providing
rationale for the percentage of impairment specified.27 If a case has been referred for a referee
evaluation to resolve the issue of permanent impairment, it is necessary to route the file to a new
OWCP medical adviser to review the calculations to ensure that the referee physician appropriately
used the A.M.A., Guides. Where a referee examination is arranged to resolve a conflict created
between a claimant’s physician and the medical adviser with respect to a schedule award issue, the
same OWCP medical adviser should not review the referee’s report for proper application of the
A.M.A., Guides.28
ANALYSIS
The Board finds that this case is not in posture for decision as a conflict in medical opinion
evidence remains regarding the degree of appellant’s right lower extremity impairment.
Under the master file, OWCP File No. xxxxxx373, the accepted conditions are right lower
extremity polyneuropathy in diabetes, flatfoot, arthropathies associated with neurological
disorders, tear of medial meniscus of knee, current, and chondromalacia patellae. OWCP accepted
lumbar sprain and lumbar radiculopathy. On January 16, 2007 it granted appellant a schedule
award for four percent permanent impairment of the right lower extremity. On February 19, 2010
OWCP granted appellant a schedule award for an additional nine percent permanent impairment
of the right lower extremity. On November 10, 2010 it granted appellant an additional 7 percent
impairment of the right lower extremity, and on September 8, 2015 he was awarded an additional
4 percent right lower extremity impairment, for a total 24 percent permanent impairment of the
right lower extremity.
OWCP referred appellant to Dr. Leatherwood for an impartial evaluation.
Dr. Leatherwood examined appellant on two occasions, April 21, 2015 and July 19, 2016. He also
furnished supplementary reports on September 8, 2016 and January 26, 2017. In each of these
reports, Dr. Leatherwood discussed his findings and conclusions regarding appellant’s right lower
extremity impairment and indicated that he had rated appellant in accordance with the sixth edition
of the A.M.A., Guides.
Section 16.2 of the A.M.A., Guides instructs the examiner to perform history and
examination and determine if the individual is at maximum medical improvement, establish the
appropriate diagnosis for each part of the lower limb to be rated, use the regional grid in the
corresponding region to determine the associated class, and use the adjustment grid and the grade
modifiers to determine what grade of associated impairment should be chosen within the class
defined by the regional grid, use the regional grid to identify the appropriate impairment rating

27

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (March 2017).
28

A.M.A., Guides 449.

10

value for the impairment class, modified by the adjustments as calculated (Net Adjustment
Formula), and combine lower extremity percentages using the Combined Values Chart.29
Dr. Leatherwood, however, did not address application of the grade modifiers or the net
adjustment formula in his analysis under Chapter 16 of the A.M.A., Guides. Moreover, in his
application of the rating process for spinal nerve impairment, found in Proposed Table 2,
Dr. Leatherwood did not address grade modifiers, as explained on page 3 of the July/August 2009
The Guides Newsletter.
As Dr. Leatherwood’s opinion regarding appellant’s right lower extremity permanent
impairment remains insufficient, a conflict remains. The case must, therefore, be remanded to
OWCP for selection of a new impartial medical specialist for resolution of the outstanding conflict
in medical evidence.30 After such further development deemed necessary, OWCP shall issue a
de novo decision regarding appellant’s right lower extremity impairment.
CONCLUSION
The Board finds this case not in posture for decision.

29

Id. at 499.

30

See G.W., Docket No. 17-0957 (issued June 19, 2017).

11

ORDER
IT IS HEREBY ORDERED THAT the April 4 and August 23, 2017 decisions of the
Office of Workers’ Compensation Programs are set aside, and the case is remanded to OWCP for
proceedings consistent with this opinion of the Board.
Issued: August 13, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

12

